NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID C. PATKINS,                               No.    14-15818

                Petitioner-Appellant,           D.C. No. 1:13-cv-01591-LJO

 v.
                                                MEMORANDUM*
K. HOLLAND,

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      California state prisoner David C. Patkins appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition for lack of jurisdiction.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, see Bailey v.

Hill, 599 F.3d 976, 978 (9th Cir. 2010), and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his petition, Patkins challenges the outcome of a 2012 disciplinary

hearing that resulted in a 30-day credit forfeiture, arguing that the hearing officer’s

finding that Patkins committed a violation was not supported by “some evidence.”

Because Patkins is serving an indeterminate sentence of 59 years to life, he will not

be released until the Board of Parole Hearings determines that he is suitable for

parole. See Cal. Penal Code § 3041. Moreover, because he was convicted of

second-degree murder, he is not entitled to accrue credits against his sentence. See

Cal. Penal Code § 2933.2. Therefore, success on his habeas claim would not

necessarily lead to Patkins’s immediate or earlier release from confinement and the

district court correctly concluded that it lacked habeas jurisdiction. See Nettles v.

Grounds, 830 F.3d 922, 934-35 (9th Cir. 2016) (en banc) (holding that claims fall

outside “the core of habeas corpus” if success will not necessarily lead to

immediate or earlier release from confinement), cert. denied, 137 S. Ct. 645

(2017).

      AFFIRMED.




                                           2                                    14-15818